Citation Nr: 1112442	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  05-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to July 1984 and from September 1985 to April 1986.  He had additional periods of service in the Pennsylvania Army National Guard (PAARNG). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO), in which the benefit sought on appeal was denied. 

In August 2009, the Veteran testified before the undersigned during a hearing held at the Central Office in Washington, District of Columbia.  A copy of the transcript has been associated with the claim folder. 

In November 2009, the Board remanded the matter for additional development.  The Board instructed the Agency of Original Jurisdiction (AOJ) to do the following: to obtain the Veteran's service treatment and personnel records from his PAARNG service; to attempt to verify that the Veteran was on active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA) on April 1, 2001; to obtain outstanding VA or private treatment records identified by the Veteran; and to provide the Veteran with a VA examination to determine the nature and likely etiology of any low back disorder.  A review of the record shows substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disorder is etiologically related to any aspect of a period of active service (to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)).  

CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in July 2003 that addressed some notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In an April 2008 letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

Although the April 2008 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in that letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated several times, most recently in November 2011 and a supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board notes that despite VA's efforts to obtain them, a complete set of the Veteran's service treatment and personnel records, including those from the Veteran's PAARNG service, are unavailable.  In this case, VA's attempts to obtain a complete set of the Veteran's service treatment and personnel records were not successful.  The file contains a detailed memorandum, dated in May 2010, that itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that a complete set of the service records are unavailable.  The RO informed the Veteran of the unsuccessful efforts to find his service records.  Further, the RO has requested that the Veteran submit to VA any pertinent records, including, any additional service medical documents that he might have in his possession.  In response, the Veteran has submitted a 2001 W2 Wage and Tax Statement showing he received payment for employment in the PAARNG in 2001.  

VA provided the Veteran with an examination in October 2010.  The examiner addressed the question of whether the Veteran has any current low back disorder related to any of his periods of service, including his service in the PAARNG. The Board acknowledges the Veteran's contention that the October 2010 VA examination report is not adequate because the examiner failed to provide a clear, unequivocal medical opinion.  The Board does not agree with this contention.  In the October 2010 VA examination report, the examiner stated that Veteran's current back disorder "is less likely as not (less than 50/50 percent possibility) caused by or a result" his period of service, including his service in the PAARNG on or about April 1, 2001.  This is a clear and unambiguous medical opinion concluding that the Veteran's current low back problems are not related to any aspect of his service.  The fact that the examiner's medical opinion does not support the Veteran's lay assertions regarding his claim does not detract from the adequacy of the examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran has not identified (and the record does not otherwise indicate) the existence of any additional evidence, not already obtained, that is necessary for a fair adjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).




2.  Service Connection 

The Veteran seeks service connection for residuals of a back injury.  He asserts that he injured his back lifting ammunition onto a truck while he was on PAARNG duty in April 2001.  The Veteran reports that he has experienced symptoms of back pain since the injury. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  As for INACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for residuals of a back injury.  He contends that he injured his back while serving on ACDUTRA  He identifies April 1, 2001 as the date of that injury.  The record shows that the Veteran has a current diagnosis of lumbar spondylosis.  See the report of an October 2010 VA spine examination.  It is the Veteran's belief that this condition had its onset with an injury incurred while serving on ACDUTRA.
 
Initially, the Board notes that the Veteran does not assert, and the record does not show, that he injured his back or had back problems during either of his periods of active service.  A review of the available service treatment records from the Veteran's two periods of active service (from March 1984 to July 1984 and from September 1985 to April 1986) does not show any complaints, treatment or diagnosis for any back problems.  The report of a September 1985 examination prior to entrance into the Veteran's second period of active service shows his spine was evaluated as normal.  On the associated report of medical history, the Veteran denied a history of recurrent back pain.  An April 1986 statement shows that the Veteran declined a medical examination prior to separation from his second period of service and a medical professional determined that an examination was not necessary based on a review of his treatment records.   

The first evidence on file documenting treatment for a back problems is dated in December 2000, more than four years after separation from the last period of active duty service.  The records shows that the Veteran was treated at the Hanover Hospital for complaints of cough, vomiting and low back pain.  It was noted that the Veteran reported complaints of pain in the low back at work when bending or standing up.  It was noted that the Veteran does a lot of heavy lifting of pallets and that he lifts weights at home.  Physical examination revealed tenderness in the low back.  The impression included bronchitis and low back strain.  The doctor gave directions for no weight lifting for seven days.  

The evidence of record does not show symptoms of back problems in service, at separation, or for many years after the Veteran separated from his second period of active service.  There is no medical evidence of record that suggests a link between the Veteran's current back problems and his periods of active service.  38 C.F.R. § 3.303.  

The Board now turns to the merits of the Veteran's main contention - that  his current back problems are related to a back injury he incurred while lifting ammunition on April 1, 2001 when he states he was serving on ACDUTRA in the PAANG.  Supporting his contention is a letter from a PAANG supply sergeant indicating that the Veteran was a member of his unit from December 23, 1997 to December 23, 2001, and that the Veteran hurt his back lifting 155mm projectiles from one vehicle to another during that period.  The supply sergeant does not specify on what date the Veteran injured his back.  The Veteran has also submitted a copy of his 2001 W2 Wage and Tax Statement showing he received payment for employment in the PAARNG in 2001.  This document does not specify on which dates the Veteran served on ACDUTRA or INACDUTRA. 

In opposition to the Veteran's contention is a July 2010 report of contact memorandum with the Office of Pennsylvania Adjutant General for the Department of Military Affairs verifying that the Veteran was not on ACDUTRA or INACDUTRA on April 1, 2001.  As noted above, the complete set of the Veteran's service treatment records and personnel records from his PAARNG service are not available to confirm whether the Veteran injured his back while on ACDUTRA or INACDUTRA during that period.  

The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Absent a finding that the Veteran had appropriate, verified service on the day in question, the Board has little basis upon which to even begin a discussion of the claim for service connection based on a reported injury on such date.  See 38 U.S.C.A. §§ 101(24), 1110.  Here, the record shows that the Veteran was not on ACDUTRA or INACDUTRA on April 1, 2001, the date on which he contends that he injured his back.  As such, he does not achieve veteran status for purposes of being entitled to service connection for residuals of any back injury that took place on April 1, 2001.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.  

Regardless, the Board cannot ignore the broader implications of the Veteran's lay statements that he injured his back at some point while serving on ACDUTRA in the PAANG and that he has continued to experience low back pain since then.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  The Board must determine whether the evidence of record supports, or is at least in equipoise, regarding the Veteran's contentions that he has current back problems that are etiologically related to a back injury that began at some point during his PAARNG service.  Here, the weight of the evidence is against the claim. 

A review of the available treatment records shows that in December 2000 the Veteran sought private treatment for low back pain.  This record shows that the Veteran reported injuring his back while lifting pallets at work and that he was diagnosed with a low back strain.  The record of this treatment at Hanover Hospital is discussed above.  The next record mentioning back problems is a January 2001 Annual Medical Certificate the Veteran filled out for the National Guard.  On this certificate, the Veteran indicated that he did not currently have any medical problems and that he had not had medical problems since his last periodic physical examination.   He stated that he had been seen by a doctor for back pain.  He denied currently taking any medication and he denied receiving any disability compensation.  The Veteran's National Guard supervisor signed an annual medical certificate in May 2001 indicating that the Veteran was diagnosed with intercostal neuritis with low back facet by his treating civilian physician. 
 
The record also contains private treatment records from April 2, 2001 to July 31, 2001 that show the Veteran sought chiropractic treatment for low back pain, and that the Veteran was recommended not to attend National Guard Duty in April 2001.  The private treatment records from April 2001 show that the Veteran complained of low back pain and that he was diagnosed with lower back facet syndrome.  The chiropractor's record from April 2, 2001 notes a history of low back pain for 3-5 years, but it does not note a specific date of injury and it does not state whether any injury incurred while the Veteran was on ACDUTRA or INACDUTRA. 

Subsequent private treatment records show that the Veteran continued to complain of, and receive treatment for, chronic low back pain.  A private report of January 2008 lumbar spine x-rays shows the Veteran has mild disc space narrowing of L5-S1.  There was also evidence of degenerative changes of the lower lumbar spine.  

In October 2010, the Veteran was afforded a VA spine examination in conjunction with his claim.  The Veteran was diagnosed with lumbar spondylosis.  The VA examiner noted that she reviewed the Veteran's claims folder and she recorded the Veteran's reported history of back problems.  The examiner concluded that it was not likely (less than 50/50 percent probability) that his current back problems were due to or caused by his periods of service, including any service in the PAARNG on or about April 1, 2001.  In support of her conclusion, the examiner stated the following:

Based upon the findings at that time, Veteran's condition in the service would be considered acute and transitory.  Opinion would be that there was no indication of chronicity or continuity of treatment following the 2001 time period, and no indication that at any presently noted back condition is associated, caused by, or the result of any back condition noted while on active duty.  Work history over the last ten years, subsequent to time of service, as well as morbid obesity would be considered more likely etiologies based upon review of the records as detailed.  

See October 2010 VA spine examination report, page 7.  

Here, the Veteran asserts that he injured his back while on ACDUTRA for the National Guard.  While the record does not confirm the Veteran's reports that he injured his back while performing his PAARNG duties, he is competent to attest to the facts surrounding his claim, such as when and how he believes an injury was incurred.  While the Board has reason to doubt the accuracy of the Veteran's recollection that he was on ACDUTRA on April 1, 2001 (as the record from the Office of Pennsylvania Adjutant General for the Department of Military Affairs indicated that he was not), the Board has no reason to doubt the credibility of the Veteran's statements as to his belief that he injured his back at some point while on ACDUTRA. Further the Veteran's account of such is somewhat supported by the lay statement from his supply sergeant.  

In addition, the private treatment records from 2001 do show that the Veteran sought treatment for back problems.  Assuming that the Veteran did injure his back in service, and acknowledging that the current treatment records show that the Veteran has been diagnosed with degenerative changes in his lumbar spine, the remaining question on appeal is whether the evidence of record supports a link between the Veteran's current back problems and his reported back injury during his PAARNG service.  

Based on a review of the evidence, the Board can only find that the preponderance of the evidence is against a finding that the Veteran's current back disorder was incurred in or aggravated by his service in PAARNG. 

The October 2010 VA examiner found that the Veteran's back injury in 2001 was acute and transitory, and that the injury in no way predisposed his current chronic back disorder.  The claims file contains no other medical opinion to the contrary.   The only evidence of a link to service is found in lay statements from the Veteran and his supply sergeant.  

The Board notes that several of the treatment records do contain notations indicating that the Veteran reported the onset of his low back pain in 2001 (and perhaps indicate a connection to the current disability).  These treatment notes however,  are nothing more than a recitation of the Veteran's statements.  They are without comment or rationale and they and do not illustrate a well thought out medical conclusion.  It is noted that a bare transcription in a medical record of the Veteran's self-reported history, unenhanced by medical analysis, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board has also considered the Veteran's assertion that his current back disorder had its onset during his PAARNG service.  While lay evidence may establish continuity of symptomatology related to a chronic disease, in order for service connection to be established by continuity of symptomatology, there must be medical evidence that relates the currently diagnosed condition to that symptomatology.  Savage, supra, 495-497.  Here, the Board finds that the Veteran is competent and credible to attest to the fact that he has experienced symptoms of back pain since 2001.  However, the only medical evidence of record on this point (the opinion on the October 2010 examination report) is against the finding that his current back disorder is related to that 2001 symptomatology.  See the October 2010 VA spine examination report.  Rather, the October 2010 VA examiner opined that the Veteran's current back problems were etiologically related to his post-service work-related duties and his morbid obesity.  

The Board finds that the Veteran's assertions that he has had back problems since ACDUTRA service in 2001 and that his currently diagnosed back disorder is related to those back problems are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  The Veteran's lay assertions of medical etiology do not constitute competent medical evidence.  See Jandreau, 492 F.3d at 1377.  

In sum, the preponderance of the evidence is against the claim that a chronic low back disorder was incurred in or aggravated by active service.  Additionally, there is no competent medical evidence that shows the Veteran's current back disorder is etiologically related to his period of PAARNG service, including a 2001 back injury.  The October 2010 VA examiner ruled out a link between the Veteran's current disorders and any injury he might have incurred during his period of PAARNG service.  As a preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim must be denied. 




ORDER

Entitlement to service connection for residuals of a back injury is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


